Case: 14-1309   Document: 12     Page: 1   Filed: 04/24/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  SOP SERVICES, INC. AND BEAR ARCHERY, INC.,
              Plaintiffs-Appellees,

                            v.

            VITAL HUNTING GEAR, INC.,
                    Defendant,

                          AND

                ABBAS BEN AFSHARI,
                 Defendant-Appellant,

                          AND

 JACK BOWMAN AND ESCALADE INCORPORATED,
                 Defendants.
           ______________________

                       2014-1309
                 ______________________

    Appeal from the United States District Court for the
 Southern District of Indiana in No. 3:11-cv-00112-RLY-
 WGH, Judge Richard L. Young.
                 ______________________

                     ON MOTION
                 ______________________
Case: 14-1309       Document: 12     Page: 2    Filed: 04/24/2014



 2              SOP SERVICES, INC.   v. VITAL HUNTING GEAR, INC.



      Before LOURIE, DYK, and REYNA, Circuit Judges.
 PER CURIAM.
                          ORDER
     Abbas Ben Afshari seeks interlocutory review of an
 order of the United States District Court for the Southern
 District of Indiana, partially resolving some of the claims
 at issue in the case. Because the appeal is premature, we
 grant SOP Services, Inc. and Bear Archery, Inc.’s (collec-
 tively, “Bear Archery”) motion to dismiss.
     In response to Bear Archery’s suit against Vital Hunt-
 ing Gear, Inc. and its owner Abbas Ben Afshari for, inter
 alia, patent and trademark infringement, Afshari coun-
 terclaimed for infringement of his own patent. After the
 district court disposed of the parties’ motions for sum-
 mary judgment on January 24, 2014, what appears to
 remains for trial, currently set for September 2014, are
 the induced patent infringement claim and trademark
 infringement claim against Afshari. Afshari appeals.
     Section 1295(a)(1) of Title 28 authorizes this court to
 review “a final decision” of a district court in a patent
 infringement case, i.e., those that “end[] the litigation on
 the merits and leave[] nothing for the court to do but
 execute the judgment.” Catlin v. United States, 324 U.S.
 229, 233 (1945). A decision disposing of some claims on
 summary judgment in a multi-claim litigation does not
 constitute a final judgment unless Fed. R. Civ. P. 54(b)’s
 requirements are met. The district court did not direct
 entry of judgment under Rule 54(b). Thus, Afshari’s
 notice of appeal is clearly premature.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion to dismiss is granted.

     (2) Each side shall bear its own costs.
Case: 14-1309    Document: 12        Page: 3    Filed: 04/24/2014



  SOP SERVICES, INC.   v. VITAL HUNTING GEAR, INC.              3




                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s19


 ISSUED AS A MANDATE: April 24, 2014